 Case: 4:20-cv-01216-RLW Doc. #: 14 Filed: 12/11/20 Page: 1 of 3 PageID #: 108




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CAROL HOTZE HERMANN,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-CV-1216 RLW
                                                  )
KIRKWOOD R-7 SCHOOL                               )
DISTRICT, et al.,                                 )
                                                  )
               Defendants.                        )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs Motion for Leave to File First

Amended Petition, which the Court construes as a Motion for Leave to File an Amended

Complaint. 1 Defendant Kirkwood R-7 School District ("KSD") opposes the motion, and

David Shapleigh failed to file a response. Also before the Court is KSD's Motion to

Dismiss Counts III and IV pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

Incorporating the arguments it made in its Memorandum in Support of its Motion to

Dismiss, KSD opposes Plaintiffs Motion for Leave to File an Amended Complaint on

the grounds that amendment would be futile, in that the new pleading fails to state a

claim under the pleading standard articulated in Bell Atl. Corp. v. Twombly, 550 U.S~

544, 570 (2007).




       1
         In United States district courts, a civil action is commenced by filing a complaint, not a
petition. Fed. R. Civ. P. 3.

                                                 1
 Case: 4:20-cv-01216-RLW Doc. #: 14 Filed: 12/11/20 Page: 2 of 3 PageID #: 109




      Plaintiff commenced this action on September 9, 2020. KSD filed its Motion to

Dismiss on October 2, 2020. On October 8, 2020, Plaintiff filed a response in opposition

to KSD's Motion to Dismiss. Later, on October 15, 2020, Plaintiff file her motion for

leave to amend, attached to which is a proposed "First Amended Petition for Damages."

      Under Fed. R. Civ. P. 15(a)(l)(B), a plaintiff may amend her pleading once as a

matter of course within 21 days of the filing of the first Rule 12(b) motion. See Rule

15(a)(l)(B). Plaintiff filed her motion for leave to amend within 21 days of KSD's

motion to dismiss. Therefore, Plaintiffs motion for leave to amend will be denied as

moot, as she was entitled to file her amended pleading without leave of Court. The

Court, however, will not direct the Clerk of Court to docket Plaintiffs proposed amended

pleading, which is attached to Plaintiffs motion, because it is improperly entitled     ~


petition. The Court will, however, allow Plaintiff to file a First Amended Complaint

within three day of this Memorandum and Order.

      An amended complaint supercedes the original complaint and renders it without

legal effect. See In re Atlas Van Lines, Inc., 209 F.3d 1064, 1067 (8th Cir. 2000). As a

result, pending motions pertaining to the original complaint should be denied as moot,

see Pure Country, Inc. v. Sigma Chi Fraternity, 312 F .3d 952, 956 (8th Cir. 2002),

without prejudice to the filing of motions concerning the amended complaint.




                                           2
 Case: 4:20-cv-01216-RLW Doc. #: 14 Filed: 12/11/20 Page: 3 of 3 PageID #: 110




      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs Motion for Leave to File First

Amended Petition, which the Court construes as a Motion for Leave to File an Amended

Complaint is DENIED as moot. [ECF No. 11]

      IT IS FURTHER ORDERED that consistent with the terms of this

Memorandum and Order, Plaintiff shall have three (3) days from today's date to file her

First Amended Complaint.

      IT IS FURTHER ORDERED that Defendant Kirkwood R-7 School District's

Motion to Dismiss Counts III and IV is DENIED as moot without prejudice.

[ECF No. 7]




                                           RONNIE L. WHITE
                                           UNITED STATES DISTRICT JUDGE



Dated this L.lf-day of December, 2020.




                                           3
